Citation Nr: 1755541	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  02-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to an effective date earlier than December 13, 1995, for a grant of service connection for lumbar spine disc disease.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) and housebound status.



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) from May 2001 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The issue entitlement to an entitlement to an effective date earlier than December 13, 1995, for a grant of service connection for lumbar spine disc disease was  previously before the Board and denied in a February 2003 Board decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (the Secretary of VA and the Veteran) then filed a Joint Motion for Remand, indicating that a hearing in the appeal had been requested, but not provided.  In January 2004, the Court vacated the Board's February 2003 decision and returned the appeal to the Board for action consistent with the Joint Motion.  The appeal was remanded in November 2005 so that the hearing could be scheduled.  

The hearing was scheduled for August 2011, but the Veteran did not attend.  The appeal was then recertified to the Board.  In October 2012, the Board again remanded the appeal for a hearing, noting that in July 2011, the Veteran advised VA that he could not attend the hearing because he was incarcerated, but requested that the hearing be rescheduled in six months, after he was released.  In June 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

In a separate October 2012 decision, the Board remanded the issue of whether the timeliness requirements with regard to the substantive appeal required in response to the September 2006 statement of the case (SOC) continuing the denial of the Veteran's request that back travel mileage reimbursement should be waived based on mitigating circumstances.  This issue was on appeal from the VA Medical Center (VAMC) in Palo Alto, California, and the appeal was remanded so that a hearing could be scheduled.  This issue was not discussed at the January 2016 Board hearing, and the Board has made several attempts to ascertain the status of this appeal.  The appeal has not been recertified to the Board, and the Board does not have jurisdiction over it; however, the Board REFERS this issue to RO for the necessary action to ensure this appeal is properly addressed by the VAMC, to include the scheduling of another Board hearing. 

In September 2015, the Veteran appointed the California Department of Veterans Affairs (CADVA) as his representative before VA.  However, in June 2017, the Veteran submitted a statement in which he indicated that the CADVA had not represented him since November 2016.  He also reported that he was a member of the Vietnam Veterans of America and was currently in the process of joining the Veterans of Foreign Wars of the United States, but he Veteran has not filed the required appointment form (VA Form 21-22) for either of those organizations or any other organization.  Therefore, the Board concludes that the Veteran is unrepresented at this time.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).

The issues of entitlement to service connection for left ankle, depression, left knee, and erectile dysfunction and entitlement to SMC are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Board's July 2000 decision which assigned an effective date of December 13, 1995, for the grant of service connection for lumbar spine disc disease is final.

2.  The Veteran's petition to reopen his claim for an effective date prior to December 13, 1995, for a grant of service connection for lumbar spine disc disease is not a claim for benefits under VA law.


CONCLUSION OF LAW

The Veteran has failed to advance an allegation of fact or law upon which relief may be granted. 38 U.S.C. § 7105 (d)(5) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the claim of entitlement to an effective date prior to December 13, 1995 for the grant of service connection for a lumbar spine disability as resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

A review of the record shows that in May 1984, the Veteran applied for service connection for residuals of a back injury.  In August 1984, the San Francisco RO denied service connection for lumbosacral strain and lumbar disc disease.  The Veteran appealed this determination.  In January 1986, the Board also denied the claims for service connection.  This decision is final.

In a letter received on December 13, 1995, the Veteran sought to reopen his service connection claim.  This claim was denied in a January 1997 rating decision, and in February 1997, the Veteran filed a notice of disagreement with that decision (NOD). A Statement of the Case was issued in February 1997, and in March 1997, the Veteran submitted a statement that the RO construed as a withdrawal of his appeal.  Thereafter, the Veteran submitted additional evidence, and in a March 1998 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, effective March 14, 1997.  The Veteran appealed the assigned effective date to the Board.  

In a July 2000 decision, the Board determined that the Veteran's March 1997 letter represented a request for an extension of time to submit his substantive appeal rather than a withdrawal of his appeal.  The Board further determined that subsequent August 1997 correspondence constituted a timely substantive appeal to the January 1997 RO decision.  

In light of those findings, the Board concluded that the January 1997 rating decision reopening the Board's January 1986 decision, but denying service connection was not final because the Veteran timely perfected an appeal.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board determined that since the Veteran's December 13, 1995 claim was in active appellate status at the time of the March 1998 grant of service connection, he was entitled to an effective date for service connection consistent with the date of reopened claim in accordance with 38 C.F.R. § 3.400(q)(1)(ii).  However, the Board further concluded that the record afforded no basis for assignment of an effective date prior to December 13, 1995 as the effective date for service connection based on new and material evidence was limited by statute and regulation to the date his ultimately successful application to reopen the claim was received by the RO per 38 C.F.R. § 3.400(q).

In July 2000, the RO issued a rating decision putting into effect the Board's decision.   

In April 2001, the Veteran submitted a statement in which he indicated that he was seeking entitlement to an effective date earlier than December 13, 1995, for a grant of service connection for lumbar spine disc disease.  In support of his claim, he submitted a letter from Dr. RM, dated in February 1998.  He asserted that this letter fell within the purview of 38 C.F.R. § 3.400(q) (2) (now 38 C.F.R. § 3.156(c)) as it was a service department record because Dr. RM treated him in service.  See 71 Fed. Reg. 52455 (amending 38 C.F.R. § 3.156 by moving provisions regarding effective dates when new and material evidence consists of service department records from 38 C.F.R. § 3.400(q) to 38 C.F.R. § 3.156(c)).

In May 2001, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to an effective date for a grant of service connection for lumbar spine disc disease, and the Veteran appealed that decision to the Board.  However, VA law does not provide for the "reopening" of an effective date claim.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision that assigns an effective date in one of two ways, by a request for revision of the regional office decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. §§ 5108, 5109A (a); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  

However, the Court then stated that the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received and only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The only other exception to the rule of finality exists in the form of Board reconsideration.  See 38 U.S.C. § 7103(a); Rudd v. Nicholson, 20 Vet. App. at 299 n. 1.

Consequently, there can be no claim for an earlier effective date once a final decision on that issue has been rendered.  The Board's July 2000 decision assigning an effective date of  December 13, 1995 is final.  The only possible avenues for revision of that decision are a finding of CUE or reconsideration of the Board's decision.  The Veteran has filed neither a claim of CUE in the Board's July 2000 decision or a motion for reconsideration of that decision, and the Board does not have jurisdiction to review such actions at this time.  

The Board acknowledges the Veteran's argument that he has submitted a new service department record in the form of the February 1998 letter from Dr. RM and that when new and material evidence consists of such records, the effective date for the award of benefits is the date entitlement arose or the date of receipt of the previously decided claim.  See 38 C.F.R. § 3.156(c).  However, that provision applies specifically to claims to reopen, and as discussed above, there can be no claim to reopen an effective date claim.  Moreover, 38 C.F.R. § 3.156 (c)(1) defines service department records as "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  As the Veteran's service ended in May 1974, a letter dated in February 1998 cannot be classified as a service department record under VA regulations.

In light of the above analysis, the Board must conclude that the Veteran has not advanced an allegation of fact or law upon which relief may be granted.  The claim to reopen the claim of entitlement to an effective date earlier than December 13, 1995, for a grant of service connection for lumbar spine disc disease is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

The application to reopen a claim of entitlement to an effective date earlier than December 13, 1995, for a grant of service connection for lumbar spine disc disease is denied.


REMAND

Regrettably, another remand is necessary with regard to the Veteran's service connection claims.  Initially, the Board notes that the most recent adjudication of the claims by the RO was in a January 2016 supplemental statement of the case, and that substantial amounts of new medical and lay evidence has been received since that date, including a March 2016 VA psychiatric examination.  The liberalizing law that allows the Board to assume review by the AOJ is waived for evidence received after the VA Form 9 is filed only applies to evidence submitted by the Veteran and only to appeals in which the VA Form 9 was received on or after February 2, 2013.  38 U.S.C. § 7105; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154. The substantive appeal in this case was received in July 2001.  Therefore, a remand for another SSOC is necessary.

Moreover, additional VA opinions are necessary.  The Veteran contends that he has developed left ankle and left knee disabilities as a result of his service-connected lumbar spine disability.  In the alternative, at a March 2014 VA examination, he claimed that the left ankle and left knee disabilities were a result of an injury in service.  The March 2014 VA examiner provided opinions on direct service connection and secondary causation.  However, service connection on a secondary basis may be granted when a service-connected disability aggravates an existing disability, and the examiner did offer an opinion on that question.  The examiner also did not offer a rationale for the opinion on secondary causation.  Therefore, the Board remands the left ankle and left knee issues so that additional VA opinions can be obtained.  
With regard to the Veteran's psychiatric disorder claim, the VA opinions provided only addressed whether the Veteran's diagnosis of bipolar disorder was caused or aggravated by his service-connected lumbar spine disability.  According to VA treatment notes, the Veteran has been diagnosed with major depressive disorder, as well as several other disorders.  Therefore, a VA opinion must also be provided as to the etiology of all distinct acquired psychiatric disorders present.  

Finally, with regard to the Veteran's erectile dysfunction and SMC claims, these claims are inextricably intertwined with the service connection claims, as their outcomes depend in part on the outcomes of those claims.  Therefore, the erectile dysfunction and SMC claims must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private records pertinent to the Veteran's claims

2.  Then, obtain additional opinions from an appropriate examiner as to the etiology of the Veteran's left ankle and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should state a medical opinion with respect to the Veteran's left ankle and left knee disabilities as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorders were caused or aggravated beyond normal progression by the Veteran's lumbar spine disability, to include any changes in body mechanics that are due to the that disability? 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Obtain another opinion from a psychiatrist as to the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service. 

The examiner should also state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that any acquired psychiatric disorder was caused or aggravated beyond normal progression by any or all of the Veteran's service-connected disabilities. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and he should be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


